DETAILED ACTION
Claims 1-4, and 7-15 are pending. Claims 5 and 6 have been cancelled.
This action is in response to the amendment filed 2/24/2022.
 	This action corrects the examiners amendment term in the specification, “Embodiment” to - -Embodiments- - on page 4, line 1, and corrects the cover sheet to indicate that no foreign priority has been claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

                                           		Claim Objections
Applicant’s amendments overcome the claim objections.


Priority
It is noted that foreign priority under 35 U.S.C. § 119(a)-(d) or (f) has not been claimed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with J. Derek Mason on 4/22/2022.
The application has been amended as follows: 
In the claims 
Claim 7, line 1, “a ventilation” has been changed to - -the ventilation - -.
The reason for the change is to correct the typographical error.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification;
On page 1, at the top of the page;
       “A ventilation flow rate regulator for a pressurized vehicle tank 
The invention relates to vehicle tanks. More precisely, the invention is related to 
pressurized vehicle tanks provided with a ventilation system.” has been changed to;
 - -A ventilation flow rate regulator for a pressurized vehicle tank 
TECHNICAL FIELD
The invention relates to vehicle tanks. More precisely, the invention is related to 
pressurized vehicle tanks provided with a ventilation system.
BACKGROUND - -,
On page 2, line 1 and line 2, 
“and expensive. The invention relates to” has been changed to,
- - and expensive. 
		SUMMARY OF THE INVENTION
  The invention relates to - -,

On page 4, line 1,
“Embodiments of the invention” has been changed to,
		- -BRIEF DESCRIPTION OF THE DRAWINGS
Embodiments of the invention - -,

On page 4, line 9, “For a better” has been changed to,
   - -DETAILED DESCRIPTION
    For a better - -.

The changes have been made to add the subject section headings in the specification.


Allowable Subject Matter
Claims 1-4, and 7-15 are allowed.
Applicant’s arguments filed 2/24/2022 are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753